Citation Nr: 1129271	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.  

2.  Entitlement to an initial, compensable disability rating for service-connected left eye corneal scar.  

3.  Entitlement to an increased rating for service-connected left knee meniscal tear, including entitlement to an initial, compensable disability rating and a rating higher than 10 percent from August 2009.  

4.  Entitlement to an increased rating for service-connected lumbar spine degenerative joint disease (DJD), to include entitlement to an initial disability rating higher than 10 percent and a rating higher than 40 percent from December 2009.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  


FINDINGS OF FACT

1.  The preponderance of the lay and medical evidence of record does not reflect that the Veteran currently has a right wrist disability that is due to any incident or event in active military service.  

2.  The preponderance of the most competent, credible, and probative evidence reflects that, throughout the pendency of this claim and appeal, the Veteran's service-connected left eye corneal scar has resulted in corrected bilateral visual acuity of 20/25 and 20/20.  

3.  The preponderance of the most competent, credible, and probative evidence reflects that, prior to August 2009, the Veteran's service-connected left knee disability was manifested by subjective complaints of pain, occasional instability, and occasional swelling.  The objective evidence reflects that the Veteran had tenderness in the joint line, but there was no evidence of swelling or instability in the knee.  The Veteran was able to demonstrate normal extension and flexion limited to no less than 90 degrees, with complaints of pain and loss of endurance during repetitive motion testing but, otherwise, there was no evidence of additional functional limitation due to fatigue, weakness, lack of endurance, and incoordination.  

4.  Since August 2009, the preponderance of the competent, credible, and probative evidence of record reflects that the Veteran's service-connected left knee disability has been manifested by continued subjective complaints of left knee pain and occasional complaints of knee dislocation.  The objective evidence shows that the Veteran's left knee is stable to stress testing, with intact cruciate and collateral ligaments.  There is also evidence of tenderness in the joint line but there is no evidence of effusion.  The Veteran is able to demonstrate normal extension and flexion limited to no less than 95 degrees.  Additional functional limitation due to pain, fatigue, weakness, lack of endurance, and incoordination is not shown.  

5.  The preponderance of the evidence reflects that there is a scar associated with the Veteran's service-connected left knee disability; however, the evidence reflects that the scar is well-healed and nontender, with no signs of inflammation, infection, depression, or keloid formation.  The preponderance of the evidence does not reflect that the left knee scar measures at least 144 square inches and is manifested by frequent loss of skin, pain on objective examination, or limitation of function in the left knee.  

5.  The preponderance of the competent, credible, and probative evidence reflects that, prior to February 2009, the Veteran's service-connected lumbar spine DJD was manifested by subjective complaints of pain.  The objective evidence reflects that the Veteran was able to demonstrate forward flexion to 40 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 30 degrees.  There was objective evidence of painful motion at the extremes of each plane of excursion but there was no evidence of weakness, fatigability, or loss of coordination.  Neurologic abnormalities associated with the service-connected lumbar spine disability are not reflected in the preponderance of the evidence.  Additional functional limitation due to pain, fatigue, weakness, lack of endurance, and incoordination is not shown.  

6.  From February 2009, the preponderance of the competent, credible, and probative evidence reflects that the Veteran's service-connected lumbar spine DJD is manifested by subjective complaints of pain and muscle spasms.  The objective evidence reflects that the Veteran is able to demonstrate forward flexion to 20 degrees, extension to 10 degrees, and bilateral lateral flexion and rotation to 10 degrees.  There is objective evidence of painful motion and tenderness to palpation but no objective evidence of palpable muscle spasms.  Neurologic abnormalities associated with the service-connected lumbar spine disability are not reflected in the preponderance of the evidence.  Additional functional limitation due to pain, fatigue, weakness, lack of endurance, and incoordination is not shown.  


CONCLUSIONS OF LAW

1.  A right wrist disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).  

2.  The schedular criteria for a compensable disability rating for service-connected left eye corneal scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.20, 4.84a, Diagnostic Code 6099-6079 (2008).

3.  The schedular criteria for an initial 10 percent disability rating for service-connected postoperative left knee meniscal tear have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).

4.  From August 2009, the schedular criteria for a disability rating higher than 10 percent for service-connected postoperative left knee meniscal tear have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5261 (2010).

5.  The schedular criteria for an initial 20 percent disability rating for service-connected lumbar spine DJD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

6.  From February 2009, the schedular criteria for a disability rating higher than 40 percent for service-connected lumbar spine DJD have not been met.  38 U.S.C.A.  § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran has is seeking service connection for a right wrist disability.  At the March 2008 VA Joints examination, he reported that he sprained his right wrist in 2002 during martial arts training and, since that time, has experienced intermittent mechanical right wrist pain.  

The service treatment records (STRs) do not contain any complaints, treatment, or findings related to a right wrist injury or disability incurred during service.  In fact, physical examinations conducted throughout service reflect that the Veteran's hands and upper extremities were normal and that he did not lodge any pertinent complaint regarding his right wrist.  See STRs dated September 1997, January 2002, and January and August 2007.  

Nevertheless, the Veteran's report of suffering a right wrist sprain during service is considered competent evidence of an in-service event, as he is competent to report the events that occurred during service.  Likewise, while there is no medical evidence documenting complaints or treatment for a right wrist disability until the March 2008 VA examination, his report of suffering from right wrist pain since the in-service injury is also considered competent evidence of continued symptoms following service.  

While there is competent lay evidence of an in-service event and continued right wrist pain since service, the preponderance of the evidence does not reflect that the Veteran has a current right wrist disability.  The post-service medical evidence, inclusive of VA treatment records dated from 2008 to 2010, does not contain any complaints, treatment, or findings related to a right wrist disability.  In addition, the March 2008 VA examination did not reveal a current right wrist disability.  The March 2008 VA examiner noted the Veteran's report of pain since the in-service injury but objective examination, including X-rays, did not reveal any underlying disability or condition to which his subjective complaints of pain could be associated.  

In evaluating this claim, the Board finds probative that the Veteran has not submitted or identified any post-service evidence which shows he has a current right wrist disability.  Instead, the lay and medical evidence of record only reflects that the Veteran experiences pain in his right wrist, which is not sufficient to establish entitlement to service connection for a disability.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

Therefore, while there is competent lay evidence of an in-service right wrist sprain, lay evidence of continued right wrist pain following service, and current evidence of right wrist pain, the Board finds that the preponderance of the evidence does not reflect that the Veteran has an actual right wrist disability or condition to which his complaints of pain have been associated or attributed.  Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, the Veteran's claims of service connection for a right wrist disability must be denied, and there is no reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Increased Rating

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Eye

Service connection for a left eye corneal scar was established in May 2008, and the RO assigned a noncompensable disability rating pursuant to 38 C.F.R. § 4.79, Diagnostic Code (DC) 6099-6079, effective January 2008.  

The Veteran has disagreed with the disability rating assigned to his service-connected left eye disability.  

The Veteran's specific disability is not listed on the Rating Schedule, and the RO assigned DC 6099-6079 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.97, DC 6079, which is one of the diagnostic codes used to evaluate impairment of central visual acuity.  

The Board notes that the criteria for the evaluating disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the claim in this case was filed prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2008).  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage rating will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.

If visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment; however, this rule is subject to the provisions of 38 C.F.R. § 3.383(a), which is not applicable to this claim.  See 38 C.F.R. § 4.75(c).  

If the vision defect in one eye is 20/40, a noncompensable (zero percent) rating is warranted where the vision defect in the other eye is 20/40; a 10 percent rating is warranted where the vision defect in the other eye is 20/50, 20/70 or 20/100; a 20 percent rating is warranted where the vision defect in the other eye is 20/200 or 15/200; a 30 percent rating is warranted where the vision defect in the other eye is 10/200, 5/200, or only has light perception.  A 40 percent rating is warranted only where there is anatomical loss of the other eye.  See 38 C.F.R. § 4.84a, Table V.  

In evaluating the Veteran's increased rating claim, the Board notes that the most competent, credible, and probative evidence of record consists of VA examinations conducted in March 2008 and August 2010.  Objective examination did not reveal any evidence of diplopia and the Veteran's corrected distant visual acuity was 20/25 bilaterally in March 2008 and 20/20 bilaterally in August 2010.  Both VA physicians noted that there is a corneal scar on the Veteran's left eye but opined that the scar is not in the visual axis and, thus, does not interfere with vision, providing highly probative evidence against this claim that the Board must find clearly outweighs the Veteran's statements.   

Based on the foregoing, the Board finds that the preponderance of the evidence does not support the grant of a compensable disability rating for the Veteran's service-connected left eye corneal scar at any time during the appeal period.  Indeed, while there is evidence of a corneal scar, the evidence does not reflect that the scar results in decreased visual acuity in the left eye to warrant a compensable rating.  There is no evidence showing that the Veteran's left eye visual acuity is decreased to 20/100, 20/70, or 20/50 and, thus, a higher, compensable disability rating is not warranted.  See 38 C.F.R. § 4.84a, Diagnostic Code 6079.

In addition to the foregoing, the Board finds that there is no competent evidence showing that the Veteran's service- connected left eye corneal scar resulted in so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes that the Veteran's left eye corneal scar has not been shown to markedly interfere with employment (i.e., beyond that contemplated in the assigned ratings), to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  Indeed, the Board finds that the Veteran's left eye disability is adequately evaluated under the rating criteria used to evaluate eye disorders.  In the absence of evidence of any of the factors outlined above, the criteria for referral for consideration of an extraschedular rating have not been met.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In summary, and based on the foregoing, the Board finds the preponderance of the evidence is against the grant of a compensable disability rating for the Veteran's service-connected left eye corneal scar.  Because the evidence preponderates the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and his claim is denied.  See Gilbert, supra.  

Left Knee

Service connection for post operative left knee meniscal tear was established in May 2008, and the RO assigned a noncompensable disability rating pursuant to 38 C.F.R. § 4.71a, DC 5261, effective January 2008.  The RO granted service connection based upon evidence showing the Veteran suffered a meniscus tear in service, which resulted in surgical debridement therein.  

The Veteran disagreed with the disability rating assigned to his service-connected left knee disability and, in May 2010, the RO increased his disability rating to 10 percent, effective August 2009.  

The Veteran was advised of the grant of the increased rating by letter and by a Supplemental Statement of the Case (SSOC) in May 2010; however, he did not withdraw his appeal.  Thus, the appeal for an increased rating continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (the Veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).  

Accordingly, the Board will evaluate the Veteran's service-connected left knee disability to determine if his disability warrants an initial, compensable rating or a rating higher than 10 percent from August 2009.  

Diagnostic Code 5261 provides that limitation of extension warrants a noncompensable (zero percent) rating, if limited to 5 degrees; a 10 percent rating, if limited to 10 degrees; a 20 percent rating, if limited to 15 degrees; a 30 percent rating, if limited to 20 degrees; a 40 percent rating, if limited to 30 degrees; and a 50 percent rating, if limited to 45 degrees.  Similarly, under DC 5260, limitation of flexion warrants a noncompensable (zero percent) rating, if limited to 60 degrees; a 10 percent rating, if limited to 45 degrees; a 20 percent rating, if limited to 30 degrees; and a 30 percent rating, if limited to 15 degrees.  Normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  

In evaluating the Veteran's left knee disability based upon the evidence dated prior to August 2009, the preponderance of the evidence reflects that the Veteran lodged subjective complaints of knee pain, which increased in severity once every two months, as well as left knee effusion following running and occasional complaints of left knee instability.  The Veteran also reported experiencing swelling in his left knee after walking.  See VA outpatient treatment records and VA Joints examination reports dated March 2008 and May 2009.  The objective evidence reflects that the Veteran had tenderness in the left knee joint line medially and laterally but the preponderance of the evidence reflects that there is no erythema or swelling in the left knee.  There is also no objective evidence of ligamentous instability or laxity, as the objective evidence consistently revealed stability to varus and valgus stress.  

At the March 2008 VA examination, the Veteran was able to demonstrate extension to zero degrees and flexion to 136 degrees.  He did not lodge any complaints of pain and the VA examiner did not report any findings of weakness, fatigability, or loss of coordination.  At the May 2009 VA examination, the Veteran was able to demonstrate normal extension to zero degrees, but his flexion was limited to 90 degrees, with complaints of pain from 70 to 90 degrees.  The Veteran also complained of loss of endurance during repetitive motion testing but, otherwise, there was no evidence of fatigability, weakness, or incoordination.  

Based on the foregoing, the Board finds the preponderance of the evidence dated prior to August 2009 supports the grant of a 10 percent initial disability rating, but no higher.  In making this determination, the Board notes that a higher initial rating is not warranted based upon limitation of motion, as the evidence dated prior to August 2009 reflects that the Veteran was able to demonstrate normal extension and flexion limited to no less than 90 degrees, which are not compensable under DCs 5260 and 5261.  However, after considering the Veteran's service-connected left knee disability under all other potentially applicable diagnostic codes, the Board finds that a 10 percent rating is warranted under DC 5257.  

At the outset, the Board notes that the preponderance of the evidence dated prior to August 2009 does not reflect that the Veteran has ever been diagnosed with, or shown to have, ankylosis of the left knee, impairment of tibia and fibula, or genu recurvatum.  Therefore, DCs 5256, 5262, and 5263 are not for application in this case.  

Under DC 5257, however, recurrent subluxation or lateral instability warrant a 10 percent rating, if slight; a 20 percent rating, if moderate; and a 30 percent rating, if severe.  In this context, while the objective evidence of record does not reveal any findings of ligamentous instability or laxity, the evidence reflects that the Veteran has reported experiencing occasional instability in his left knee.  The Veteran is competent to report the symptoms associated with his service-connected left knee disability and the Board finds that instability is the type of symptom that is able to be observed and reported by a lay person.  Accordingly, the Board finds that the Veteran's subjective complaints of instability represent competent evidence of no more than slight instability in the lefty knee, which warrants a 10 percent rating under DC 5257, but no higher.  Indeed, the Board notes that a higher rating under DC 5257 would be warranted where there was also objective evidence of subluxation or instability.  

Given the historical evidence of removed semilunar cartilage in service, the Board has considered the Veteran's left knee disability under DCs 5258 and 5259.  Under DC 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under DC 5259, a 10 percent rating is warranted for symptomatic removal of the semilunar cartilage.  

In evaluating the Veteran's claim under DC 5258, the Board notes that, while there is subjective evidence of left knee pain, the Veteran has never reported experiencing locking in his knee and his subjective complaints of effusion in the left knee joint have not been confirmed by the objective evidence of record.  Therefore, the Board finds the preponderance of the evidence does not reflect that the Veteran's symptoms more nearly approximate the level of severity contemplated under this code.  Instead, the Board finds that the Veteran's symptoms more nearly approximate the disability contemplated by DC 5259; however, the Board finds that any symptoms associated with removal of the meniscus, including pain and instability, are contemplated by the 10 percent disability assigned under DC 5257 herein.  

The Board has also considered whether a separate rating can be assigned for the scars present on the Veteran's service-connected left knee disability.  The evidence reflects that the scar is well-healed and nontender, with no signs of inflammation, infection, depression, or keloid formation.  However, without evidence that the scar measures at least 144 square inches and is manifested by frequent loss of skin or pain on objective examination, a separate 10 percent disability rating is not warranted for any scars associated with the service-connected left knee disability.  See 38 C.F.R. § 4.118, DCs 7801 to 7804 (2010).  

The Board has considered the Veteran's left knee scar under DC 7805, which provides that scars may be rated on limitation of function of the affected part.  As noted above, the Veteran has never demonstrated limitation of flexion or extension that warrants a compensable disability rating under DCs 5260 and 5261.  Therefore, DC 7805 does not assist the Veteran in obtaining a disability rating higher than the 10 percent rating assigned herein.  

The Board notes that, during the pendency of the Veteran's claim and appeal, an amendment was made to the criteria for rating the skin.  The amendment was made effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2009).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of an appeal, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

However, the Board will not evaluate the Veteran's left knee scar under the criteria in effect as of 2008 because that amendment only applies to claims received by VA on or after October 23, 2008, or in a case where a veteran requests review of his disability under the new rating criteria.  The Veteran's service connection claim was received by VA in November 2007 and the Veteran has not requested that the scars associated with his service-connected knee disabilities be evaluated under the new rating criteria.  Therefore, the Board finds that proper consideration has been given to the scar associated with the Veteran's service-connected left knee disability under all potentially applicable diagnostic codes.  

38 C.F.R. §§ 4.40 and 4.45 and the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require the Board to consider the veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain.  

In evaluating the Veteran's claim under DeLuca, the Board notes that the preponderance of the evidence does not contain any objective evidence that the Veteran's left knee function is additionally limited by fatigue, weakness, incoordination, or lack of endurance, including after repetitive use.  As such, the Board finds that any functional limitation due to pain is contemplated by the 10 percent rating assigned herein.  Therefore, an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Turning to the merits of the increased rating claim from August 2009, the evidence reflects that the Veteran's service-connected left knee disability is manifested by continued subjective complaints of left knee pain and occasional complaints of knee dislocation only with climbing stairs.  The evidence shows that the Veteran's left knee is stable to stress testing, with intact cruciate and collateral ligaments.  There is also evidence of tenderness in the joint line but there is no evidence of effusion.  The objective evidence shows that the Veteran was able to demonstrate normal extension and flexion limited to 120 degrees at the April 2010 VA examination, while an August 2009 VA treatment record reflects that he was able to demonstrate better than normal extension to negative 10 degrees and flexion limited to 95 degrees.  See VA treatment records and April 2010 VA examination report. 

Based on the foregoing, the Board finds the preponderance of the evidence dated from August 2009 does not support the grant of a disability rating higher than 10 percent.  

At the outset, it is not clear to the Board why the RO granted the increased 10 percent rating in May 2010.  The May 2010 rating decision reflects that the increased rating was granted based upon limited motion of the knee; however, as discussed above, the evidence dated from August 2009 does not contain evidence that supports the grant of a compensable disability rating under DCs 5260 or 5261, as the evidence does not show symptoms of extension limited to 10 degrees or flexion limited to 45 degrees.  Nevertheless, the Board will proceed to evaluate the level of severity of the Veteran's service-connected left knee disability from August 2009 without finding error in the previous action of the RO.  

In evaluating this claim, the Board finds that a higher rating is not warranted under DC 5256 because the Veteran is able to demonstrate movement in all planes of excursion with his knee and, thus, ankylosis of the left knee is not shown by the preponderance of the evidence.  Likewise, the preponderance of the evidence does not contain any indication of moderate or severe instability to warrant a rating higher than 10 percent under DC 5257, as there is no objective evidence of ligamentous instability or recurrent subluxation.  

Moreover, the Board finds the preponderance of the evidence does not reflect that the Veteran's service-connected left knee disability is manifested by dislocated or removed semilunar cartilage characterized by symptoms that warrant a higher rating under DCs 5258 and 5259, limitation of extension or flexion (as discussed above), impairment of the tibia or fibula, or genu recurvatum.  Therefore, a rating higher than 10 percent is not warranted under DCs 5258 to 5263.  

The Board has, again, considered whether a separate rating may be assigned for the scar associated with the service-connected left knee disability.  However, the evidence dated from August 2009 does not contain any subjective or objective evidence which supports the grant of a separate, compensable disability rating for the left knee scar under DCs 7801 to 7805.  

Likewise, the Board has considered the Veteran's left knee disability under the criteria of DeLuca, supra; however, the evidence dated from August 2009 does not contain any lay or medical evidence of additional functional loss due to pain, fatigue, weakness, incoordination, or lack of endurance, including after repetitive use.  Therefore, any additional functional limitation experienced by the Veteran is contemplated by the 10 percent rating currently assigned, and an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the evidence supports the grant of an initial, 10 percent disability rating, but no higher, as the evidence shows no more than slight instability in the left knee.  However, the preponderance of the evidence is against the grant of a disability rating higher than 10 percent, from August 2009, as the evidence does not reflect increased symptomatology which warrants a higher rating.  The Board has considered the benefit-of-the-doubt in evaluating the Veteran's increased rating claim.  See Gilbert, supra.  

As set forth above, the various rating criteria for knee disabilities thoroughly cover all complaints put forth by the Veteran and all objective medical findings related to his left knee disability.  As such, the Board finds that the rating criteria are adequate with respect to this Veteran's service-connected left knee disability and referral for an extra-schedular rating is not warranted.  Additionally, there is no evidence that the Veteran has asserted or been shown to be unemployable because of his service-connected knee disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Consequently, the Board finds that the disability ratings assigned and continued in this decision adequately reflect the clinically established impairment experienced by the Veteran.  

Lumbar Spine

Service connection for degenerative joint disease (DJD) of the lumbar spine was established in May 2008, and the RO assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.71, DC 5242, effective January 2008.  

The Veteran disagreed with the disability rating assigned to his service-connected lumbar spine disability and, after developing his increased rating claim and providing him with VA examinations, the RO increased his disability rating to 40 percent, effective from February 2009.  

The Veteran was advised of the grant of the increased rating by letter and by a Supplemental Statement of the Case (SSOC) in June 2009; however, he did not withdraw his appeal.  Thus, the appeal for an increased rating continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Accordingly, the Board will evaluate the Veteran's service-connected lumbar spine disability to determine if his disability warrants a rating higher than 10 percent prior to February 2009 or a rating higher than 40 percent from February 2009.  

As noted, the Veteran's service-connected lumbar spine disability is rated under DC 5242, for degenerative arthritis of the spine, which is evaluated under a general rating formula for diseases and injuries of the spine.  See 38 C.F.R. § 4.71a, DCs 5235 to 5343 (2010).  The criteria for the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) are as follows, in part:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

      100%	Unfavorable ankylosis of the entire spine;
      50%	Unfavorable ankylosis of the entire thoracolumbar spine;
40%	Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;
20%	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
10%	Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture in the loss of 50 percent or more of height.  

Note (1):  Evaluate any associated objective neurologic
abnormalities, including, but not limited to, bowel or bladder
impairment, separately, under an appropriate diagnostic code.
Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).

In evaluating the Veteran's service-connected lumbar spine disability prior to February 2009, the Board notes that the most competent, credible, and probative evidence of record consists of VA outpatient treatment records and a March 2008 VA examination.  This evidence reflects that the Veteran's service-connected lumbar spine disability is manifested by subjective complaints of non-radiating mechanical low back pain that increases in severity approximately once every two months.  The objective evidence reflects that the Veteran's throacolumbar spine has a normal spinal curvature, with no spasm or tenderness in the sacroiliac joint or sciatic notch.  There is, however, tenderness in the lumbar spinous process and bilateral perivertebral muscles.  Neurologically, the Veteran's sensation was intact to light touch in his lower extremities and his muscle strength was normal (5/5), with no evidence of muscle atrophy.  

At the March 2008 VA examination, the Veteran was able to demonstrate forward flexion to 40 degrees, extension to 10 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 30 degrees.  The Veteran complained of pain on the extremes of motion in each plane of excursion, but the examiner did not find any evidence of weakness, fatigability, or loss of coordination.  

Based on the foregoing, the Board finds that the evidence supports the grant of an initial, 20 percent rating for the Veteran's service-connected lumbar spine disability.  As noted, the Veteran demonstrated forward flexion to 40 degrees at the March 2008 VA examination, which satisfies the criteria for a 20 percent disability rating under the general rating formula, as his forward flexion is limited to greater than 30 degrees but not greater than 60 degrees.  

The Board finds that an initial disability rating higher than 20 percent is not warranted, however, because the evidence does not reflect that the Veteran's lumbar spine disability is manifested by forward flexion limited to less than 30 degrees or favorable or unfavorable ankylosis of the thoracolumbar spine.  Indeed, as noted, while the Veteran has limited range of motion, the evidence shows that (1) he is able to demonstrate forward flexion to more than 30 degrees and (2) he is able to demonstrate some movement in all planes of excursion and, thus, there is no evidence showing that any segment of his thoracolumbar spine is fixed in any position.  

In evaluating this claim, the Board has considered whether a separate rating may be assigned for any neurologic abnormalities associated with the service-connected lumbar spine disability; however, as noted, the preponderance of the evidence does not reflect that the Veteran has any neurologic abnormalities associated with his disability for which a separate rating may be assigned.  

The Board has also considered the Veteran's service-connected lumbar spine disability under DeLuca, supra.  In this regard, the evidence shows that the Veteran has reported having flare-ups of pain that occur once every two months and last for one to two hours.  The evidence also shows that the Veteran reported having pain while demonstrating range of motion at the March 2008 VA examination.  The March 2008 VA examiner did not estimate the functional loss during flare-ups of pain; however, the Board finds no prejudice to the Veteran in this regard because the evidence does not, otherwise, support the grant of an increased rating based upon functional loss due to pain.  Indeed, while the Veteran complained of pain, he only lodged his complaints of pain on the extremes of motion in each plane and repetition did not reveal any additional loss of function due to pain.  Therefore, the Board finds that any additional functional limitation due to pain experienced by the Veteran is contemplated by the 20 percent rating assigned herein and there is no basis on which to grant a higher rating based upon additional functional limitation.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

Based on the foregoing, the Board finds the preponderance of the evidence supports the grant of an initial 20 percent rating, but no higher.  

In evaluating whether a disability rating higher than 40 percent is warranted from February 2009, the Board notes that the most competent, credible, and probative evidence of record consists of VA treatment records and a May 2009 VA examination report.  The evidence shows that, since February 2009, the Veteran has continued to complain of pain, with intermittent spasms daily, but he has continued to deny experiencing radiating pain.  The Veteran has reported that he experiences daily flare-ups of pain, which cause him to seek bedrest once home from work.  Evidence shows there is no associated bowel or bladder changes or urinary or fecal incontinence.  The objective evidence of record reflects that, since February 2009, the Veteran has continued to demonstrate decreased range of motion.  At the May 2009 VA examination, the Veteran demonstrated forward flexion to 20 degrees, with pain throughout, extension to 10 degrees, with complaints of pain at 10 degrees, and bilateral lateral rotation and flexion to 10 degrees, with complaints of pain at 10 degrees.  The May 2009 VA examiner did not find any objective evidence of palpable muscle spasms, but he did note a loss of lumbar curvature in the spine and the Veteran's difficulty in heel/toe walking.  There was also evidence of tenderness to palpation at L4/5 and L5-S1 but there was negative Babinski's sign.  

Based on the foregoing, the Board finds the preponderance of the evidence does not support the grant of a disability rating higher than 40 percent for the Veteran's service-connected lumbar spine disability from February 2009.  Indeed, while the evidence reflects limited range of motion, pain, and other symptoms associated with the Veteran's disability, the evidence does reflect that his disability is manifested by unfavorable ankylosis of the entire throacolumbar spine.  Despite his limited motion and complaints of pain, the Veteran is able to achieve movement in all planes of excursion and, thus, there is no evidence showing that his spine is fixed in flexion, extension, or any other position.  

The Board has considered the Veteran's lumbar spine disability under the criteria of DeLuca, supra; however, the Board finds the evidence does not support the grant of a rating higher than 40 percent based upon functional impairment due to pain.  Indeed, while the Veteran reported increased flare-ups of pain on a daily basis, the Board finds that any additional functional loss due to pain is contemplated by the 40 percent rating currently assigned.  In this regard, the evidence shows that the Veteran primarily complained of pain at the extremes of the range of motion he was able to demonstrate.  There is no evidence showing that increased or repetitive movement caused any additional functional loss or pain.  Therefore, the Board finds the preponderance of the evidence is against the grant of a rating higher than 40 percent for the Veteran's service-connected lumbar spine disability from February 2009.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence supports the grant of an initial 20 percent rating, but no higher.  However, the preponderance of the evidence does not support the grant of a disability rating higher than 40 percent for the Veteran's service-connected lumbar spine DJD.  In making these determinations, the Board has considered the benefit-of-the-doubt doctrine.  See Gilbert, supra. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, notice that informs the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied with respect to the service connection issue by way of a letter sent to the Veteran in February 2008 that fully addressed all required notice elements.  The letter informed the Veteran of what evidence was required to substantiate his service connection claim, of the Veteran's and VA's respective duties for obtaining evidence, and of how disability ratings and effective dates are assigned.  

With respect to the increased rating claims on appeal, the Veteran is challenging the initial rating assigned following the grant of service connection.  In Dingess, supra, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided to the Veteran in February 2008 (before service connection was granted) was legally sufficient, VA's duty to notify in this case has been satisfied.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims on appeal.  The RO has obtained the Veteran's service treatment records, as well as all post-service treatment records identified by the Veteran and the evidentiary record.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran was also afforded VA examinations in March 2008, May 2009, and April and August 2010, and there is no indication or allegation that the VA examinations conducted in conjunction with this appeal were not adequate to appropriately evaluate the Veteran's disabilities.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a right wrist disability is denied.  

Entitlement to a compensable disability rating for service-connected left eye corneal scar is denied.  

A 10 percent initial disability rating for service-connected postoperative left knee meniscal tear is granted.  

Entitlement to a disability rating higher than 10 percent for service-connected postoperative left knee meniscal tear is denied.  

A 20 percent initial rating for service-connected lumbar spine DJD is granted. 

Entitlement to a disability rating higher than 40 percent for service-connected lumbar spine DJD, from February 2009, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


